DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “engine control unit” of claims 1 and 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1—5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the engine control unit" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The recitation of “A memory system used for engine control unit of a vehicle” in the preamble of the claim does not positively recite an engine control unit and therefore renders the claim indefinite as one of ordinary skill in the art would be unable to ascertain whether “the engine control unit” 

Regarding claims 2-5 and 7, as depending from, and therefore encompassing all of the features and limitations of rejected claim 1, these claims are rejected for similar reasons.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becht et al. (US 2010/0183267 A1) further in view of Chang (US 2016/0269117 A1).

Regarding claim 1, Becht discloses a memory system, comprising:
(as discussed in Paragraph [0036] wherein it is well known in the art for electronic devices, such as “hard drive devices” and “read and/or write memory devices”, to comprise a container, and wherein “Host Device 2” of Fig. 1 is interpreted as one such device); 
a first circuit board (Fig. 1 element 16 wherein “Host Device 1” is interpreted as being a separate device from “Host Device 2” and therefore outside of the container of Host Device 2) disposed outside the container and having a first circuit configured to convert a first electric signal to an optical signal (as discussed in Paragraphs [0037] and [0041] as a “Fiber-Optic Transmitter” known in the art to be used with a circuit to convert an electrical signal to an optical signal); 
a second circuit board (Fig. 1 element 26) housed inside the inner container having (as shown in Fig. 1) a memory device (as discussed in Paragraph [0036]), and a second circuit configured to convert the optical signal into a second electric signal (as discussed in Paragraphs [0037] and [0041] as a “Fiber-Optic Receiver” known in the art to be used with a circuit to convert an optical signal to an electrical signal) and store the second electric signal in the memory device (as discussed in Paragraph [0037] wherein the examiner asserts that a memory device’s “processing” of an electrical signal by a memory device, and discussed in Paragraph [0037], is known to include storage of said signal); and 
an optical cable (Fig. 1 element 40) configured to transmit the optical signal from the first circuit board to the second circuit board through the hole (as discussed in Paragraph [0037]).

Becht does not expressly disclose the container including an outer container and an inner container disposed in the outer container, the container forming a heat insulation structure between the outer container and the inner container, the container including a hole connecting an inside of the inner container and an outside of the outer container, and an optical cable through the hole.
Chang teaches a container including an outer container (Figs. 2-4 elements 21 and 22) and an inner container (Figs. 2-4 elements 61 and 62) disposed in the outer container (as shown in Fig. 4), the container forming a heat insulation structure between the outer container and the inner container (as discussed in Paragraph [0022]), the container including a hole (as shown in Fig. 4 at the right hand of the container where element 4 penetrates through the container) connecting an inside of the inner container and an outside of the outer container, and an optical cable through the hole.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a container having an inner and outer container forming a heat insulation structure between the inner and outer container and having a hole connecting the inside and outside of the container as taught by Chang in the system of Becht in (as discussed in Chang Paragraph [0003]).

Regarding claim 3, Becht in view of Chang discloses the system as set forth in claim 1 above.
Becht does not expressly disclose wherein the hole has a shape corresponding to an outer shape of the optical cable.
Chang teaches wherein the hole has a shape corresponding to an outer shape of the optical cable (as shown in Fig. 4 wherein on of ordinary skill in the art would recognize that a suitable opening would include one with a shape corresponding to an outer shape of the optical cable.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a hole having a shape corresponding to an outer shape of the optical cable as taught by Chang in the system of Becht in order to provide a means of ingress for the optical cable to access the second circuit so as to provide for connection with additional devices.

Regarding claim 4, Becht in view of Chang discloses the system as set forth in claim 1 above and further wherein the second circuit board includes: 
a light receiving circuit (Becht Fig. 1 element 22) connected to the optical cable through the hole (as shown in Becht Fig. 1), and a conversion circuit configured to convert the optical signal received by the light receiving circuit into the second electric signal (as discussed in Becht Paragraphs [0037] and [0041] as a “Fiber-Optic Receiver” 

Regarding claim 8, Becht discloses a memory apparatus connected to engine control unit of a vehicle using an optical cable, comprising: 
a container (as discussed in Paragraph [0036] wherein it is well known in the art for electronic devices, such as “hard drive devices” and “read and/or write memory devices”, to comprise a container, and wherein “Host Device 2” of Fig. 1 is interpreted as one such device); and 
a circuit board (Fig. 1 element 26) housed in the inner container (as shown in Fig. 1), the circuit board including: 
a light receiving circuit (Fig. 1 element 22) configured to receive an optical signal to be sent through the optical cable (as discussed in Paragraphs [0037] and [0041] as a “Fiber-Optic Receiver”), a conversion circuit configured to convert the optical signal received by the light receiving circuit into an electric signal (as discussed in Paragraphs [0037] and [0041] as a “Fiber-Optic Receiver” known in the art to be used with a circuit to convert an optical signal to an electrical signal), and a memory device configured to store the electric signal (as discussed in Paragraph [0036] wherein a “hard drive devices” and “read and/or write memory devices” are memory devices configured to store electrical signals).
Becht does not expressly disclose the container including an outer container and an inner container disposed in the outer container, the container forming a heat insulation structure between the outer container and the inner container, the container 
Chang teaches a container including an outer container (Figs. 2-4 elements 21 and 22) and an inner container (Figs. 2-4 elements 61 and 62) disposed in the outer container (as shown in Fig. 4), the container forming a heat insulation structure between the outer container and the inner container (as discussed in Paragraph [0022]), the container including a hole (as shown in Fig. 4 at the right hand of the container where element 4 penetrates through the container) connecting an inside of the inner container and an outside of the outer container, and an optical cable through the hole.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a container having an inner and outer container forming a heat insulation structure between the inner and outer container and having a hole connecting the inside and outside of the container as taught by Chang in the system of Becht in order to sufficiently protect the system from damage and prevent propagation of heat through the container (as discussed in Chang Paragraph [0003]).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becht in view of Chang as applied to claim1 above, and further in view of Hall et al. (US 2013/0334892 A1).

Regarding claim 5, Becht in view of Chang discloses the system as set forth in claim 1 above.
Becht does not expressly disclose the system further comprising a wireless power feeding circuit to wirelessly feed power from outside the container to the second circuit board inside the container.
Hall teaches a wireless power feeding circuit to wirelessly feed power from outside a container to a second circuit board inside the container (as discussed in Paragraph [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a wireless power feeding circuit to wirelessly feed power from outside the container to the second circuit board as taught by Hall in the system of Becht in order to provide the necessary electrical power to operate the second circuit board while maintaining an electrically isolated device.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becht in view of Chang as applied to claim 1 above, and further in view of Hunt et al. (US 2015/0077925 A1).

Regarding claim 7, Becht in view of Chang discloses the system as set forth in claim 1 above.
Becht does not expressly disclose wherein the second circuit board has a connector configured to detachably mount the memory device.

It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a connector on the second circuit board to allow a detachable memory device as taught by Hunt in the system of Becht in order to provide a means of upgrading the memory device of the system.


Allowable Subject Matter

Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 1, a combination of limitations that includes wherein the heat insulation structure is made of a vacuum layer between the outer container and the inner container.  None of the reference art of record discloses or renders obvious such a combination.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 3-5, and 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841